Title: To Benjamin Franklin from William Franklin, 14 August 1775
From: Franklin, William
To: Franklin, Benjamin



Honoured Father,
Perth-Amboy, Augst. 14, 1775
I wrote to you by the Stage on Thursday last since which I have not heard from you.
As you were so kind as to say that you had no objection to doing any thing for me that might be in your Power respecting the Lands in the Traders Grant from the Indians, I send you enclosed a Copy of a Letter on that Subject from Mr. George Morgan, together with my Answer open, which after Perusal, please to Seal and Deliver. I should be glad of your Sentiments respecting the Contents as soon as your Leisure will permit.

I have read Messrs. Walpole and Sargent’s Letter to you, and observe that since you left England they have received the strongest Assurances that as soon as the present Great Dispute is settled our Grant shall be perfected; and that they request that their Plan of Possessing and Leasing the Lands contracted for with Government may be “kept as private as possible, for should it be known on their side of the Water it might rather prejudice us than do us any service.” I think it proper therefore to suggest to you that, in my Opinion, it is hardly possible that such a Transaction will be kept so secret as they think necessary, and consequently that you and Major Trent ought to weigh well the Consequences before you adopt the Measure. I wonder Trent should make as an Excuse for not clearing the Judgement to Tilghman, or paying the Jersey Debt for Croghan, that he has nothing of Croghan in his Hands, when by Croghan’s Letter to me the Judgement to Tilghman was principally, if not solely for a Debt of Trent’s own, and, by his Acct. against Trent, there is a Ballance due to him of about £17 or 1800. Mr. Bernard Gratz (your Neighbour) has the Acct. and a Power to receive the Ball. and to pay it to me. Do send for him and he will shew it to you and make you acquainted with the Affair of the Judgement. He lately promised to write to me as soon as he could get Trent’s Answer. Do let him know that I have not yet had a Line from him.
We are all well and join in affectionate Duty to you and Love to the Family. I am, Honoured Sir, Your ever dutiful Son
Wm: Franklin


P.S. I should be glad to have a Line from you by the Post to let me know if I may expect to see you here, whether you approve of my coming to Philada, and when it will be proper Billy should be there in order to go to the College.
The above and enclosed were copied by him.



Addressed: To / Dr. Franklin / Philadelphia
Burlington 16th. August 1775 reced and forwarded the 17th By Mr. Wright By Sir your obedt. Nephew
J. F. Davenport

 
Endorsed: W F. Aug. 14 75.
